Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Owen Spellman appeals the district court’s order denying his post-judgment motion to withdraw his guilty plea. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Spellman, No. 3:08-cr-00107-HEH-1 (E.D.Va. Sept. 4, 2009). We dispense with oral argument because the facts and legal contentions are ade*404quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.